FILED
                                                                          Feb 09 2018, 10:02 am

                                                                                  CLERK
                                                                              Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court




ATTORNEYS FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
WALSH CONSTRUCTION                                         CASE FOUNDATION COMPANY
COMPANY II, LLC
                                                           Christina L. Fugate
Brandon J. Kroft                                           Derek R. Molter
Heather T. Gilbert                                         Gregory W. Pottorff
Cassiday Schade LLP                                        Ice Miller LLP
Crown Point, Indiana                                       Indianapolis, Indiana
ATTORNEYS FOR APPELLANT                                    ATTORNEY FOR APPELLEE
JENNIFER A. SMITH                                          IRVING MATERIALS, INC.
Jacob M. O’Brien                                           Bruce P. Clark
Andrew B. Miller                                           Bruce P. Clark & Associates
Starr Austen & Miller, LLP                                 Saint John, Indiana
Logansport, Indiana                                        ATTORNEYS FOR APPELLEE
                                                           ROUDEBUSH GRADING, INC.
                                                           Richard A. Rocap
                                                           Matthew K. Phillips
                                                           Rocap Law Firm LLC
                                                           Indianapolis, Indiana
                                                           ATTORNEYS FOR APPELLEE
                                                           ROADSAFE HOLDINGS, INC.
                                                           T. Allon Renfro
                                                           Bryan E. Rogers
                                                           Swanson, Martin & Bell, LLP
                                                           Chicago, Illinois
                                                           ATTORNEY FOR APPELLEE
                                                           BERNARDIN LOCHMUELLER AND
                                                           ASSOCIATES, INC., N/K/A
                                                           LOCHMUELLER GROUP, INC.
                                                           Robert D. Emmerson
                                                           Defur Voran, LLP
                                                           Fishers, Indiana


Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018                           Page 1 of 36
                                            IN THE
    COURT OF APPEALS OF INDIANA

Jennifer A. Smith, as Personal                             February 9, 2018
Representative of the Estate of                            Court of Appeals Case No.
Joshua J. Smith, Deceased,                                 08A02-1706-CT-1493
Appellant/Appellee-Plaintiff,                              Appeal from the Carroll Circuit
                                                           Court
        v.                                                 The Honorable Benjamin A.
                                                           Diener, Judge
Walsh Construction                                         Trial Court Cause No.
Company II, LLC,                                           08C01-1402-CT-2
Appellant-Defendant, and

Case Foundation Company,
Irving Materials, Inc., Bernardin
Lochmueller and Associates,
Inc. n/k/a Lochmueller Group,
Inc., RoadSafe Holdings, Inc.,
Roudebush Grading, Inc.,
Appellees-Defendants




Baker, Judge.




Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018            Page 2 of 36
[1]   In February 2013, Joshua Smith died as a result of a car accident that occurred

      on a stretch of Old State Road 25 near a bridge construction project. Smith’s

      estate (the Estate) filed a wrongful death claim against a number of entities,

      including Walsh Construction Company II, LLC (Walsh), Case Foundation

      Company (Case), Irving Materials, Inc. (IMI), Bernardin Lochmueller and

      Associates, Inc. n/k/a Lochmueller Group (Lochmueller), RoadSafe Holdings,

      Inc. (RoadSafe), and Roudebush Grading, Inc. (Roudebush). The defendants

      each filed separate summary judgment motions. The trial court granted

      summary judgment in favor of all defendants except for Walsh. The Estate

      now appeals the orders granting summary judgment in favor of Case, IMI,

      RoadSafe, and Roudebush; Walsh now appeals the order denying its motion for

      summary judgment and the orders granting summary judgment in favor of all

      the other defendants.


[2]   We find that there are genuine issues of material fact preventing summary

      judgment in favor of all defendants except for RoadSafe. Therefore, we affirm

      the denial of Walsh’s summary judgment motion, affirm the grant of

      RoadSafe’s summary judgment motion, and reverse the grant of summary

      judgment in favor of Lochmueller, IMI, Case, and Roudebush. We remand for

      further proceedings.




      Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018   Page 3 of 36
                                                      Facts
                                The Construction Project and the Parties

[3]   In the summer of 2004, the Indiana Department of Transportation (INDOT)

      began the process of undertaking the Hoosier Heartland Highway construction

      project (the Project). The purpose of the Project was to replace Old State Road

      25 (SR-25) with a four-lane, limited access highway from Lafayette to

      Logansport.


[4]   INDOT contracted with Lochmueller to design Section 2D of the Project.

      Lochmueller included all INDOT mandated erosion control measures and

      maintenance of traffic plans in its design. Lochmueller’s design, including the

      erosion control plan, was reviewed and approved by Walsh, INDOT, and the

      Indiana Department of Environmental Management (IDEM). Near the site of

      the accident, there was a roadside ditch running along the north side of a super-

      elevated curve. The Lochmueller designer ultimately determined that silt

      fencing was not required in that area because the roadside ditch was there to

      catch runoff surface water from adjacent fields and drain it away from the

      roadway pavement.


[5]   On February 8, 2012, INDOT opened the Project for bidding. Walsh was

      ultimately awarded the bid to serve as General Contractor on the Project.

      Walsh, in turn, entered into subcontract agreements with Roudebush,

      RoadSafe, Case, and IMI. According to Walsh, all subcontractors were

      required to keep SR-25 free from mud caused by their work and to notify Walsh


      Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018   Page 4 of 36
      of any unsafe condition they observed. Walsh also inspected the roadway daily

      for mud and would clean the roadway if necessary.


[6]   Roudebush was responsible for the installation and maintenance of erosion

      control measures. To that end, it installed a temporary silt fence, temporary

      fiber roll, erosion control blanket with permanent seed and fertilizer, temporary

      ditch inlet protection, seeding, and straw mulching. As Lochmueller had

      determined that no silt fencing was needed along the outside of the curve near

      the location of the accident, Roudebush did not install one. Walsh and INDOT

      confirmed that all erosion control measures complied with Lochmueller’s plans.

      The last date that Roudebush was on site was January 21, 2013, two weeks

      before the accident.


[7]   RoadSafe was responsible for the installation and maintenance of all

      construction road signage pursuant to Lochmueller’s design plans. INDOT,

      Parsons Brinckerhoff (the Project engineer and INDOT’s day-to-day

      representative at the site), and Walsh determined where needed signs would be

      placed, and RoadSafe followed their directives. The maintenance of traffic plan

      in the construction design called for a reduction in speed from 55 miles per hour

      to 45 miles per hour in both directions leading up to the accident site; it is

      undisputed that this speed limit reduction was not in place at the time of the

      accident. Evidently, INDOT and/or Parsons Brinckerhoff had determined that

      no reduction was necessary and did not direct RoadSafe to put such a sign in




      Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018   Page 5 of 36
      place until August 2013.1 Lochmueller’s maintenance of traffic plan did not call

      for signage warning of mud on the roadway or of construction entrances, and

      no such signs were recommended or placed by RoadSafe. At the time of the

      accident, all RoadSafe signage complied with the directives it had received. No

      RoadSafe employees were on-site on the day of the accident.


[8]   Case was responsible for installing drilled concrete shafts for a bridge to be

      constructed over the Robinson Branch (a small stream). The Robinson Branch

      site was located on a sweeping curve in the roadway where the road pitched

      downward from the higher-elevated north side of the roadway to the lower-

      elevated south side. The bridge work took place on the north side of the road;

      Case employees accessing this site parked their vehicles in a temporary parking

      lot just off SR-25 and walked to the construction site. The construction

      entrance into this parking lot led to a “haul road,” which was used to move the

      equipment needed to work on the bridges.2 Case was performing work in this

      area in the days leading up to the accident and on the day of the accident.


[9]   IMI entered into a purchase order agreement with Walsh to supply concrete for

      the Project, including in the pre-drilled shafts being installed by Case. The

      agreement incorporates the requirements of INDOT and the Project drawings,




      1
        The rationale for this decision was that until August 2013, all construction was taking place off of SR-25
      rather than on that roadway. Only in August 2013 would the configuration change such that the
      construction would move to SR-25 itself.
      2
        Walsh had determined the location for and built the construction entrance, parking area, and haul roads at
      the Robinson Branch site.

      Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018                        Page 6 of 36
       both of which require immediate removal of dirt from public roadways, though

       IMI claims it had no such obligation. IMI Br. p. 11. The day before the

       accident, IMI made nine deliveries of concrete to Case near the accident

       location, but no IMI employees were present on the day of the accident. IMI

       would have used one of the constructions entrances, including either the cross-

       over entrance or the parking lot/haul road entrance.


                                                   The Accident

[10]   On February 7, 2013, Walsh employee Matt Kulp inspected SR-25 and cleaned

       mud from the road before leaving the worksite at 5:30 p.m. Kulp testified that

       when he left the worksite, there was no mud on the road. Case employee Rob

       Jones testified that he was the last person to leave the construction area around

       7:30 p.m. and that there was no mud on the road at that time.


[11]   That evening, Joshua Smith was driving from his home in Logansport to work

       in Delphi. At approximately 9:20 p.m., he was driving westbound on SR-25

       near the temporary construction entrance at the Robinson Branch worksite. As

       he drove on this stretch of road, Smith allegedly encountered a substantial

       amount of mud and washout that had accumulated on the surface of the

       roadway. He lost control of the vehicle, which drifted left of the center line and

       collided head-on with an eastbound pickup truck being driven by Amanda

       West. Smith died shortly thereafter. At the time of the accident, it was lightly

       raining.




       Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018   Page 7 of 36
[12]   Investigative records of law enforcement, witness testimony, and photographs

       taken the night of and the morning after the accident revealed mud, gravel, and

       sediment covering SR-25 in the vicinity of the accident. The mud obscured the

       center and northern fog lines of the road. Witnesses at the scene identified two

       sources of the mud in the road: washout from the construction worksite and

       tracking left in the roadway by vehicles exiting the worksite via the temporary

       construction entrance. The lead investigating officer, Darren Giancola,

       determined that, whatever its source, mud in the roadway caused or contributed

       to cause Smith’s vehicle to cross the center line and collide with West’s vehicle.

       Although the responding officers noticed the mud in the roadway, they did not

       clean the road before reopening it to traffic because they did not believe that it

       constituted a safety hazard.


[13]   John West, who was Amanda West’s passenger, and Ralph Anderson, a semi-

       truck driver who drove past the accident, stopped, and called the police,

       testified that they did not recall seeing any mud in the roadway.


[14]   People who frequently drove by the construction site on SR-25 testified that the

       area was never kept clear of mud and that tracked mud and debris from

       construction traffic was a regular problem at the accident site. A Walsh

       employee testified that there was “absolutely” a problem with mud and

       sediment accumulating on SR-25 adjacent to the worksite, adding that such

       accumulations were so common that no effort was made to document the

       condition each time it manifested. Estate App. Vol. IV p. 47.



       Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018   Page 8 of 36
                                                      The Litigation

[15]   On February 13, 2014, the Estate filed a wrongful death complaint against

       West3 and Walsh. The Estate filed a second amended complaint on January

       16, 2015, naming Walsh, IMI, Case, Roudebush, RoadSafe, and Lochmueller

       as defendants.4


[16]   On January 31, 2017, each of the defendants filed a motion for summary

       judgment. The Estate opposed each of the motions; Walsh opposed the

       motions of its co-defendants except for Lochmueller. Following voluminous

       briefing and oral argument, on May 29, 2017, the trial court issued orders

       granting summary judgment in favor of IMI, Case, Roudebush, RoadSafe, and

       Lochmueller. Each of those orders has been certified for interlocutory appeal

       (except for the order related to RoadSafe, which was entered as a final

       appealable order). That same day, the trial court summarily denied Walsh’s

       motion for summary judgment. That order has also been certified for

       interlocutory appeal.


[17]   Walsh appeals the orders granting summary judgment in favor of its co-

       defendants and the order denying summary judgment in its favor; and the




       3
           The Estate voluntarily dismissed West from the complaint on December 31, 2014.
       4
           The Estate also included other named defendants, but they are not relevant to this appeal.


       Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018                      Page 9 of 36
       Estate appeals the orders granting summary judgment in favor of IMI, Case,

       Roudebush, and RoadSafe.5


                                      Discussion and Decision                         6




           I. Standard of Review and Generally Applicable Law
[18]   Our standard of review on summary judgment is well established:


                We review summary judgment de novo, applying the same
                standard as the trial court: “Drawing all reasonable inferences in
                favor of . . . the non-moving parties, summary judgment is
                appropriate ‘if the designated evidentiary matter shows that there
                is no genuine issue as to any material fact and that the moving
                party is entitled to judgment as a matter of law.’” Williams v.
                Tharp, 914 N.E.2d 756, 761 (Ind. 2009) (quoting T.R. 56(C)). “A
                fact is ‘material’ if its resolution would affect the outcome of the
                case, and an issue is ‘genuine’ if a trier of fact is required to
                resolve the parties’ differing accounts of the truth, or if the
                undisputed material facts support conflicting reasonable
                inferences.” Id. (internal citations omitted).


       Hughley v. State, 15 N.E.3d 1000, 1003 (Ind. 2014).




       5
        Initially, two separate appellate causes were created when the multiple orders were appealed. Those two
       causes have now been consolidated into this one—Cause Number 08A02-1706-CT-1493.
       6
        The Court thanks counsel for all parties for very well-written, thoughtful, respectful briefs. In a case as
       complicated as this one, with so many moving parts, it significantly helps this Court to have everything laid
       out in such logical and organized fashion.

       Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018                      Page 10 of 36
[19]   The Estate’s wrongful death claims sound in negligence. Estate Appellant’s

       App. Vol. II p. 10-33. 7 To prevail on a negligence claim, the plaintiff must

       show (1) a duty owed to the plaintiff by the defendant; (2) a breach of that duty

       by allowing conduct to fall below the applicable standard of care; and (3)

       compensable injury proximately caused by the breach of duty. E.g., Kroger Co.

       v. Plonski, 930 N.E.2d 1, 6 (Ind. 2010). The element of duty is generally a

       question of law to be determined by the court. Bloemker v. Detroit Diesel Corp.,

       720 N.E.2d 753, 757 (Ind. Ct. App. 1999). The elements of breach and

       proximate cause, however, generally present questions of fact that must be

       determined by a factfinder. E.g., Megenity v. Dunn, 68 N.E.3d 1080, 1083 (Ind.

       2017); Hamilton v. Ashton, 846 N.E.2d 309, 316 (Ind. Ct. App. 2006).


                                                      II. Walsh
[20]   Walsh argues that the trial court erroneously denied its motion for summary

       judgment. The complaint alleges that Walsh was negligent in one or more of

       the following ways:


              • negligently maintaining the roadway near SR-25 by leaving it mud-
                covered;
              • allowing construction traffic to deposit dirt, mud, fill, etc., onto the
                surface of the roadway when exiting the construction area;
              • leaving excess fill on the shoulders next to the roadway such that it could
                have been washed onto the pavement;




       7
           The Estate filed appendices as both appellant and appellee.


       Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018   Page 11 of 36
           • failing to use a silt fence or other barrier to prevent dirt, mud, fill, etc.,
             from washing onto the roadway;
           • failing to properly reduce the speed limit in and near the construction
             zone; and
           • failing to provide or maintain warning signs or other guidance systems
             regarding the mud for motorists.

       Estate Appellant’s App. Vol. II p. 14-15.


                                                    A. Duty
[21]   Walsh contends that, as a matter of law, it owed no duty to Smith. Duty is

       generally a question of law that may be decided on summary judgment. E.g.,

       Peters v. Forester, 804 N.E.2d 736, 738 (Ind. 2004).


[22]   A general contractor is not liable for the negligence of a subcontractor unless

       the subcontractor is performing a non-delegable duty. The Hunt Constr. Grp. v.

       Garrett, 938 N.E.2d 794, 798, aff’d, 964 N.E.2d 222 (Ind. 2012). There are five

       categories of non-delegable duties, one of which is relevant in the instant case:

       where the principal is, by law or contract, charged with performing the specific

       duty. Id. at 789. In analyzing this duty, we examine whether the general

       contractor’s contract “‘affirmatively evinces’” an intent to assume a duty of care

       to the plaintiff in relation to the hazards at issue. Gwinn v. Harry J. Kloeppel &

       Assocs., Inc., 9 N.E.3d 687, 692 (Ind. Ct. App. 2014) (quoting Shawnee Constr.

       and Eng’g, Inc. v. Stanley, 962 N.E.2d 76, 82 (Ind. Ct. App. 2011)).


[23]   In Gwinn, the plaintiff filed a negligence claim against a general contractor for a

       school renovation project, seeking to recover for injuries sustained when a


       Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018   Page 12 of 36
       negligently installed projection screen fell and struck the plaintiff, who was an

       employee of the school. Id. at 688. The general contractor did not, itself, install

       the projection screen; instead, it had hired a subcontractor to perform that

       work. The trial court granted summary judgment in favor of the general

       contractor, and this Court reversed, finding that its contract with the

       subcontractor “affirmatively evince[d]” an intent to charge the general

       contractor with a specific duty of care. Id. at 693-94. Specifically, the general

       contractor “assumed a duty to supervise the work of its subcontractors and the

       construction methods employed in a reasonably prudent manner and

       specifically assumed responsibility for the alleged negligent acts and omissions

       of its contractors.” Id. at 694. That duty of care was owed to the school and its

       employees, including the plaintiff.


[24]   In this case, Walsh’s contract with INDOT required Walsh to “take all

       reasonably necessary actions to protect . . . the safety of the public . . . .” Estate

       Appellee’s App. Vol. II p. 148. Additionally, while Walsh was permitted to

       hire subcontractors, Walsh itself was required to perform 30% of the work. Id.

       at 34.8 Walsh was also required to provide a stable construction entrance at the

       points where construction traffic would enter the roadway; that entrance was

       required to be constructed of twelve inches of stone. Id. at 138. Part of its




       8
         The contract notes that “[t]he words ‘by the Contractor’ will not necessarily be used to so indicate,”
       meaning that when that phrase is used, it could indicate that a subcontractor, rather than Walsh, bore that
       contractual obligation. Id. at 149. Consequently, we will not rely on any contractual provisions containing
       the phrase “by the Contractor” in determining whether Walsh bore a non-delegable duty of care.

       Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018                     Page 13 of 36
       duties included addressing any and all degradation and erosion control issues

       occurring at the construction entrances and haul roads. The contract required

       that “the roadway, structures, barricades, and construction signs [be] kept in

       satisfactory condition at all times.” Id. at 151. Finally, the contract required

       that provision be made “for prompt removal from traveled roadways of all dirt

       and other materials that have been deposited thereon by operations concerned

       with the project whenever the accumulation is sufficient to cause the formation

       of . . . mud . . . or create a traffic hazard.” Id. at 152. We find that all these

       provisions—especially the one requiring Walsh to protect the safety of the

       public—affirmatively evince an intent to charge Walsh with a general, non-

       delegable duty of care.


[25]   Even if there was no non-delegable duty of care, however, it is apparent that

       Walsh did not, in fact, actually delegate all of its obligations. By its own

       admissions, Walsh retained (among others) the following obligations:


           • To perform daily inspections, ensuring that mud or debris did not
             obstruct the roadway or pose a traffic hazard, Estate Appellee’s App.
             Vol. II p. 15, 67-69, Vol. III p. 48-50;
           • To keep the roadway clean, including cleaning the roadway itself when
             necessary, id. at Vol. II p. 12-13, 76-79, 81, 88-92, 96-97;
           • To ensure that all subcontractors were keeping the roadway clear of mud,
             dirt, or debris at all times, id. at Vol. II p. 81;
           • To select the location for, install, and maintain construction entrances
             and haul roads, id. at Vol. II p. 16-18, 20, 82-84, 94-95;
           • To address any degradation and erosion control issues occurring at the
             construction entrances and haul roads, id. at Vol. II p. 14-18, 19-20, 80,
             82-84, 94-95;


       Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018   Page 14 of 36
           • To ensure that the Project’s erosion control measures were appropriately
             installed and effective, id. at Vol. II p. 8-10, 88-92, 94-95; and
           • To supervise and inspect any work related to erosion control measures
             performed by Roudebush, id. and id. at Vol. II p. 86-87, 101-02.

       By deciding to perform this work, Walsh elected to assume a duty of care with

       respect to this work. Therefore, whether by virtue of assumption of a non-

       delegable duty of care or by assumption of a duty of care that was not delegated

       to a subcontractor, we find that Walsh had a duty to Smith as a matter of law.


                                    B. Breach and Causation
[26]   Next, we must consider whether there are any genuine issues of material fact

       related to breach that render summary judgment improper. Breach and

       proximate cause are almost always questions of fact to be resolved by a

       factfinder. Megenity, 68 N.E.3d at 1083.


[27]   Walsh directs our attention to evidence in the record establishing that there was

       no mud on the roadway at the time of the accident and that reasonable care was

       exercised in the prevention and/or mitigation of such a hazard. We

       acknowledge that evidence, but Walsh must likewise acknowledge evidence

       tending to establish the opposite. Among other things, the record contains the

       following evidence:


           • Deputy Giancola attested that he observed mud spanning both lanes of
             SR-25 in the vicinity of the accident. The mud he observed was so thick
             that vehicles could have left tracks, but any tracks would have been
             covered back up by additional mud and rain.



       Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018   Page 15 of 36
    • Deputy Giancola also attested that the construction entrance near the
      accident was a significant source of the mud in the roadway. He
      observed mud tracks from the construction area on the night of the
      accident and had also seen mud in that area on previous patrols.
    • Deputy Giancola concluded that the mud he observed in the roadway
      and the surface conditions of the roadway contributed to cause the
      accident.
    • Delphi Police Officer Richard Miller attested that he observed a “fair
      amount” of mud in the roadway at the scene of the accident. Estate
      Appellee’s App. Vol. II p. 124. He also observed mud tracks in the
      roadway leading from the construction area after the accident.
    • Indiana State Police Trooper Tyler Stinson attested that he observed
      hazardous road conditions, including dirt, mud, and gravel on the
      roadway, in the area of the accident. Trooper Stinson observed that one
      source of the mud and debris was washout from the construction area.
    • Don Alderman, the tow truck driver who removed the wrecked vehicles
      from the scene, attested that he observed mud cascading down the
      roadway on the night of the accident. The mud obscured both the fog
      line and center line on the roadway. There was so much mud that it was
      running over his shoes, he was unable to remove it from the roadway,
      and it made the surface of the road slick. Alderman was familiar with
      that stretch of road and stated that it was virtually always covered in mud
      and debris from the construction area.
    • Photographs of the scene show mud on the roadway on the night of the
      accident.
    • Walsh’s own designee attested that there was “absolutely” a problem
      with mud and sediment accumulating in the roadway in the vicinity of
      the accident. Id. at 93. Indeed, accumulations of mud and sediment in
      the roadway were so frequent that no effort was made to document
      instances in which they occurred.
    • IDEM reports indicated that mud in the roadway at this location was a
      significant traffic concern to motorists on SR-25.
    • The Estate’s expert, Lori Cox, concluded that the mud observed in the
      photographs could not have accumulated in the approximately two hours
      between the time the last contractor left the job site and the time of the
      accident.

Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018   Page 16 of 36
           • Another expert concluded that wet mud caused or contributed to cause
             Smith to lose control of his vehicle.
           • Multiple other witnesses attested that mud in the roadway in the vicinity
             of the accident had been an ongoing concern for weeks or months
             leading up to the accident.
           • Walsh was required to maintain a twelve-inch layer of stone at the
             construction entrance. Part of the purpose of this stone was to provide
             erosion control and to prevent tracking of mud and soil onto the adjacent
             roadway. Evidence in the record tends to suggest that the construction
             entrance did not contain a twelve-inch layer of stone.
           • There were no signs warning the traveling public of any mud or other
             hazard near the construction area on the night of the accident.

       It is apparent that there are multiple genuine issues of material fact. We cannot

       say, based on this record, whether there was mud in the roadway at the time of

       the accident, whether the condition of the roadway was a cause of the accident,

       or whether Walsh’s conduct in some way breached its duty of care. These

       questions must be resolved by a factfinder. Therefore, the trial court properly

       denied Walsh’s summary judgment motion.9


                                   III. Remaining Defendants
[28]   The Estate and Walsh both argue that the trial court erred by granting summary

       judgment in favor of IMI, Case, Roudebush, and RoadSafe. Walsh also argues

       that summary judgment should not have been entered in Lochmueller’s favor.




       9
        Walsh argues that the trial court inconsistently applied its findings regarding proximate cause between
       Walsh and the other defendants. As we find below that summary judgment was improperly granted in favor
       of the other defendants (except for RoadSafe), we will not reach this argument.

       Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018                 Page 17 of 36
       Walsh and the Estate contend that there are genuine issues of material fact with

       respect to each of these defendants rendering summary judgment inappropriate.


                                             A. Lochmueller
                                         1. Waiver/Standing
[29]   Walsh argues that the trial court should not have entered summary judgment in

       favor of Lochmueller. Walsh, however, did not object to Lochmueller’s

       summary judgment motion (though it did object to the other defendants’

       motions), instead only filing a motion to correct error after the order was

       entered. Lochmueller argues that as a result, Walsh has waived the right to

       raise this issue on appeal and does not have standing to make the argument.


[30]   As a general matter, “the dismissal of a co-defendant from a case subjects

       remaining defendants to greater potential liability,” which creates “sufficient

       prejudice to confer standing upon a co-defendant to appeal such a ruling.” U-

       Haul Int’l, Inc. v. Nulls Machine & Mfg. Shop, 736 N.E.2d 271, 280 (Ind. Ct. App.

       2000). To preserve a claim of prejudice, however, “a defendant must articulate

       to the trial court any claim it would later assert upon appeal concerning the

       prejudicial effect of the dismissal of one of its co-defendants” and the “failure to

       do so waives the claim for purposes of appeal.” Id.


[31]   We find this Court’s opinion in Pier 1 Imports (U.S.), Inc. v. Acadia Merrillville

       Realty, L.P., to be instructive. 991 N.E.2d 965 (Ind. Ct. App. 2013). In Pier 1,

       the plaintiff sued three defendants (Pier 1, Acadia, and Boyd) following a slip

       and fall accident. All three defendants filed motions for summary judgment;
       Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018   Page 18 of 36
       Pier 1 did not object to the summary judgment motions filed by Acadia and

       Boyd. The trial court granted summary judgment in favor of Acadia and Boyd

       but denied Pier 1’s motion. Pier 1 filed a motion to correct error, arguing that

       summary judgment was improper, and the trial court denied the motion. Pier 1

       then appealed the summary judgment orders in favor of Acadia and Boyd. This

       Court found that Pier 1 preserved its right to appeal when it filed the motion to

       correct error and that it was unnecessary for it to have objected to the motions

       for summary judgment to preserve its right to appeal. Our rationale for this

       ruling was that


               Pier 1 was not exposed as the ‘remaining defendant’ [for
               purposes of liability] until the trial court ruled on the [summary
               judgment] motions three months after oral argument . . . . Under
               these circumstances, we conclude that Pier 1 did not have a
               practical opportunity to object to Acadia’s and Boyd’s motions
               prior to the parties’ dismissal. . . . We therefore conclude that
               Pier 1 has standing to appeal the grant of summary judgment in
               favor of Acadia and Boyd.


               Similar to the issue of standing, Acadia argues that Pier 1 waived
               its appellate challenge by not opposing Acadia’s and Boyd’s
               motions for summary judgment prior to [the] trial court’s ruling
               thereon. Having concluded above that Pier 1 did not have an
               opportunity to object, we do not find that it has waived its claims
               for appellate review.


       Id. at 969.


[32]   Here, Lochmueller contends that unlike in Pier 1, Walsh had the opportunity to

       object. Indeed, Walsh did object to the summary judgment motions of all co-

       Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018   Page 19 of 36
       defendants except for Lochmueller. But in Pier 1, Pier 1 also had the technical

       opportunity to object to its co-defendants’ motions. What we meant by

       “practical opportunity to object” was merely that it was not until the trial court

       granted summary judgment in favor of some, but not all, defendants, that Pier 1

       became the sole remaining defendant for purposes of liability apportionment. It

       was only at that time that it had the opportunity to object to the fact that it was

       the lone defendant standing. Here, likewise, it was not until Walsh was the

       lone defendant standing that it had the opportunity to object to that fact. When

       Walsh filed a motion to correct error following summary judgment, it preserved

       its right to appeal the order entered in favor of Lochmueller.


[33]   Lochmueller argues that even if Walsh retained the right to appeal the order, “it

       has standing only to vindicate its limited interest in asserting a nonparty defense

       as to Lochmueller, but it has no standing to resurrect a claim that the Plaintiff

       herself has elected not to pursue on appeal and thereby compel the plaintiff to

       litigate a dispute that she has chosen to let lie.” Lochmueller Br. p. 11. It cites

       to no relevant authority in support of this proposition, however. And indeed,

       as noted above, defendants are entitled to appeal summary judgment orders

       entered in favor of co-defendants, even when the plaintiff does not appeal the

       orders. E.g., U-Haul, 736 N.E.2d at 280; Pier 1, 991 N.E.2d at 968-69. So long

       as the defendant has a stake in the outcome, it has the right to appeal the order.

       Here, Walsh unquestionably has a stake in the outcome; consequently, its

       remedy on appeal is not limited as argued by Lochmueller.




       Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018   Page 20 of 36
                                      2. Summary Judgment
[34]   The Estate alleged that Lochmueller was negligent by failing to incorporate

       appropriate erosion control measures into the plans it prepared for the Project.

       The standard of care for design professionals is well established:


               The responsibility of an architect is similar to that of a lawyer or
               physician. “When he possesses the requisite skill and
               knowledge, and in the exercise thereof has used his best
               judgment, he has done all the law requires.” Thus, the key
               question in determining whether an architect has been negligent
               is not whether error occurred, but whether the architect breached
               a duty to exercise “the degree of competence ordinarily exercised
               in like circumstances by reputable members of the
               profession. . . .” Absent a special agreement, an architect does
               not imply or guarantee a perfect plan. Furthermore, an architect
               “is not a warrantor of his plans and specifications. The result
               may show a mistake or defect, although he may have exercised
               the reasonable skill required.”


       Mayberry Cafe, Inc. v. Glenmark Const. Co., 879 N.E.2d 1162, 1173 (Ind. Ct. App.

       2008) (internal citations omitted). Expert testimony is required when alleging a

       breach of this standard of care. Troutwine Estates Dev. Co., LLC v. Comsub Design

       & Eng’g, Inc., 854 N.E.2d 890, 902 (Ind. Ct. App. 2006).


[35]   In support of its motion for summary judgment, Lochmueller designated

       evidence to show that it had complied with the standard of care in designing the

       Project plans. The Estate then designated evidence establishing the opposite.

       Specifically, the Estate designated the testimony of an expert, Lori Cox, who

       criticized Lochmueller’s erosion control measures and maintenance of traffic


       Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018   Page 21 of 36
plan.10 Cox opined that a reasonable designer would have designed better

erosion control measures to prevent hazardous conditions from forming on the

roadway under normal and unexpected weather events. Walsh App. Vol. V p.

222, 238-39. Specifically, she concluded as follows:


        1.       . . . [T]he failure of Lochmueller to consider runoff across
                 the road along the super elevated portion of the curve and
                 to not design proper soil erosion control measures to
                 accommodate that, created hazardous conditions (mud
                 and gravel on the pavement) under normal and expected
                 weather events which led to this accident and the fatality
                 of Mr. Smith on February 7, 2013.


        2.       Specifically, the mud and gravel debris were the result of
                 one or a combination of the following: improper design
                 and implementation of erosion control in the area of the
                 super elevated curve, failure to remove construction
                 deposits from the active roadway . . . , and failure to
                 construct and maintain the temporary construction
                 entrance/crossing all according to the permits,
                 specifications and plans for the [P]roject . . . at the time of
                 the event and in the area of the accident.


Walsh App. Vol. VI p. 28.




10
   The trial court found that the Estate had not preserved a negligence claim related to the maintenance of
traffic claim. We disagree, as Cox’s deposition testimony identified multiple alleged issues related to
Lochmueller’s maintenance of traffic plan regarding signage that should have been used at or near the
location of the accident. Walsh App. Vol. V p. 226-27, 238-40. Given this State’s liberal notice pleading
rules, the fact that this issue was identified prior to discovery closure and designated in response to
Lochmueller’s summary judgment motion was sufficient to preserve the claim and the issues of fact it raises
on summary judgment.

Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018                    Page 22 of 36
[36]   The trial court focused on the portion of Cox’s testimony in which she

       concluded that the erosion control measures were “defective” but not

       “unreasonably defective.” Walsh App. Vol. X p. 141. But there is no

       requirement in a professional negligence action that the end product or result be

       “unreasonably” defective. See Walters v. Kellam & Foley, 172 Ind. App. 207, 217,

       360 N.E.2d 199, 206 (Ind. Ct. App. 1977) (holding that summary judgment was

       appropriate where plaintiff had failed to designate evidence that the design

       plans were “faulty or defective,” adding no requirement that said plans were

       “unreasonably defective”). Instead, as with all negligence actions, the question

       is whether the defendant’s conduct breached the relevant standard of care. By

       designating expert evidence that Lochmueller’s erosion control measures were

       defective and that a reasonable designer would have included better erosion

       control measures in its plans, the Estate created a genuine issue of material fact

       as to whether Lochmueller breached its duty. Likewise, there are genuine

       issues of material fact as to whether, if Lochmueller breached its duty, any such

       breach was a proximate cause of Smith’s accident. Under these circumstances,

       summary judgment in favor of Lochmueller should not have been entered. We

       reverse that judgment and remand for further proceedings.




       Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018   Page 23 of 36
                                                     B. IMI
[37]   Next, the Estate and Walsh each argue that summary judgment should not

       have been entered in favor of IMI.11 As noted above, IMI was responsible for

       delivering concrete to the construction site. The record reveals that nine IMI

       ready-mix cement trucks made deliveries to the worksite the day before the

       accident occurred. Photographs of IMI’s vehicles show that they are large,

       heavy, and prone to accumulating a significant amount of mud when traversing

       the muddy access and haul roads. Witnesses at the scene and one of the

       Estate’s experts attested that much of the mud in the road appeared to have

       been tracked there by construction traffic.


                                         a. Contractual Duty
[38]   The primary reason that the trial court granted summary judgment in favor of

       IMI was based on its conclusion that the subcontract did not apply to the

       deliveries that occurred the day before the accident. In other words, the trial

       court found that IMI had no contractual duty of any kind on that day.


[39]   IMI executed two subcontracts—or purchase orders—that are relevant: one

       was executed with Walsh; the other was executed with Case. The following




       11
          IMI argues that Walsh is collaterally estopped from making any arguments regarding IMI’s duty. But the
       Estate also raises these arguments, meaning that we will address them whether or not Walsh is collaterally
       estopped from doing so.

       Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018                   Page 24 of 36
evidence is relevant to the question of IMI’s contractual duty on the day before

the accident, when it made nine deliveries of concrete to the construction site:


    • The Walsh subcontract states that the “scope of work” is to “supply
      concrete,” and the “project name” identified the bridge worksite as the
      applicable location. Estate Appellant’s App. Vol. III p. 225.
    • Some of Walsh’s interrogatories asked IMI to describe the work it
      performed, identify any contracts pertaining to this work, and describe
      the work IMI performed near the accident site within thirty days before
      the accident. IMI’s response to all of these questions was to refer Walsh
      to the attached Walsh/IMI purchase order. Walsh App. Vol. IX p. 223,
      226, 229.
    • Some of Walsh’s requests for production requested all contracts or
      agreements, conditions, specifications, purchase orders, and documents
      relating to the accident and any work performed by IMI for the Project.
      IMI’s response was again to refer to the attached Walsh/IMI purchase
      order. Id. at 239-40, 242, 245-50.
    • IMI also produced an invoice for one of its deliveries on the day before
      the accident that specifically references “IR 30846,” which is the official
      Project name that is referenced in the Walsh/IMI purchase order. Id. at
      Vol. X p. 9.
    • The IMI invoice and delivery tickets for the day before the accident
      reference the Project and “P.O. Number 775-1 & 800-1,” which are the
      purchase order numbers on the two Case/IMI purchase orders. Walsh
      App. Vol. IX p. 139-53, 163-72.
    • IMI designated an affidavit of one of its employees, who attested that
      IMI did not “perform any services” for or “deliver any materials to”
      Walsh under the Walsh/IMI purchase order on the day before the
      accident occurred. Joint Appellees’ App. Vol. II p. 63.

As noted above, generally, duty is a question of law. But that is not always the

case—at times, it may constitute a mixed question of law and fact. E.g., J.B.

Hunt Transport, Inc. v. Guardianship of Zak, 58 N.E.3d 956, 971 (Ind. Ct. App.

2016), trans. denied. We find that this is just such a case. A factual

Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018   Page 25 of 36
       determination must be made as to the contractual relationship between IMI and

       Walsh, and between IMI and Case, on the day before the accident occurred.

       We cannot answer that question with the record as it stands—there are material

       issues of fact that must be determined by a factfinder. Moreover, a factfinder

       must determine the scope of any contractual duty, whether IMI breached that

       duty, and whether any such breach was a proximate cause of the accident.


                                      b. Common Law Duty
[40]   Additionally, as the Estate notes, IMI owed a common law duty to exercise

       reasonable care in ensuring that its activities did not create a traffic hazard to

       motorists on SR-25. Cf. Koroniotis v. LaPorte Transit, Inc., 397 N.E.2d 656, 659

       (Ind. Ct. App. 1979) (noting that when a contractor is performing work at or

       near a public highway, it “has a duty to the traveling public to take proper

       precautions to protect it from a dangerous obstruction, created by his own acts,

       on that highway”). Whether IMI’s conduct breached that duty, and whether

       any such breach was a proximate cause of Smith’s accident, are questions of

       fact that must be determined by a factfinder.


[41]   The trial court’s order suggests that IMI owed no duty because it was not

       reasonably foreseeable to IMI that any dirt it deposited might pose a hazard to

       motorists; this conclusion appears to be based on the trial court’s finding that

       the roadway and Project area were cleared of mud and debris on a daily basis.

       There is a wealth of evidence in the record suggesting the opposite, however:

       the Estate designated testimony of multiple witnesses who said that the road


       Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018   Page 26 of 36
       was seldom, if ever, cleared of mud, as well as an expert who concluded that

       the mud present shortly after the accident could not have accumulated in a

       single day, let alone a matter of hours. Consequently, there are issues of

       material fact regarding the frequency and effectiveness of any regular clearing of

       the roadway.


[42]   The trial court also found, as a matter of law, that the road was clear of dirt,

       mud, and debris at the time of the accident. But as noted above, because there

       is evidence in the record to the contrary, this issue cannot be resolved as a

       matter of law. It must be determined by a factfinder. Consequently, summary

       judgment was improperly entered in favor of IMI and we reverse and remand.


                                                    C. Case
[43]   Walsh and the Estate each argue that summary judgment should not have been

       entered in favor of Case, the entity primarily responsible for the day-to-day

       construction at the worksite. Case does not dispute that it had a duty to prevent

       the tracking of mud onto the roadway, that it had a duty to clean any mud that

       it tracked, or that it had a duty to report any mud on the roadway (or any other

       unsafe condition) to Walsh. Instead, Case contends that the trial court properly

       determined as a matter of law that it did not breach any duty.


[44]   Case admits that it had a duty to inspect SR-25 to ensure no hazards were

       present when it left the site and to inform Walsh if it observed mud on the

       roadway. Case designated evidence establishing that when its last employee left

       the site at 7:30 p.m., there was no mud or debris on the roadway. But we have

       Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018   Page 27 of 36
       already found that there is a genuine issue of material fact regarding the

       presence of mud or other debris on the roadway at the time of the accident—

       and in the hours and/or days leading up to the accident.12 It necessarily follows

       that there is a genuine issue of material fact as to whether Case, as the last

       contractor to leave the site on the day of the accident, breached its duties to

       inspect, clean, and inform Walsh of the situation.


[45]   Moreover, there is evidence that the day before the accident, Case accepted

       numerous deliveries of cement and heavy equipment and that less than two

       hours before the accident, its employees and its subcontractor accessed and may

       have exited the worksite in nine separate vehicles via an allegedly muddy,

       inappropriately surfaced construction entrance. At the very least, this

       constitutes circumstantial evidence refuting Case’s evidence that it was not

       responsible for the mud (if any) tracked onto the roadway. See Richter v. Klink

       Trucking, Inc., 599 N.E.2d 223, 227 (Ind. Ct. App. 1992) (noting that negligence

       may be proved by direct or circumstantial evidence). Quite simply, these

       questions must be answered by a factfinder. Therefore, summary judgment

       should not have been granted in Case’s favor, and we reverse and remand.




       12
         Indeed, the day following the accident, a Case supervisor stated in a jobsite survey that “[t]his job has been
       seriously affected by the weather. (Freeze [and] thaw, mud and rain.).” Estate Appellant’s App. Vol. IV p.
       240.

       Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018                       Page 28 of 36
                                               D. Roudebush
[46]   Next, Walsh and the Estate each contends that summary judgment should not

       have been granted in favor of Roudebush, which was the entity responsible for

       installing erosion control measures. Neither Walsh nor the Estate contends that

       Roudebush was negligent in the way it installed the erosion control measures.

       Instead, they argue that Roudebush should have done more than simply install

       those measures according to Lochmueller’s plans. Specifically, they argue that

       there is a question of fact as to whether Roudebush should have insisted on the

       installation of silt fencing or other erosion control measures at the bridge

       construction site to prevent mud and debris from washing into the roadway at

       the location of the accident.


[47]   The subcontract between Walsh and Roudebush contains the following relevant

       provisions:


            • Roudebush “assumes toward [Walsh] all of the obligations, risks and
              responsibilities that [Walsh] . . . has assumed toward [INDOT] and
              [Roudebush] is bound to [Walsh] by these obligations in the same
              manner as [Walsh] is bound to [INDOT].” Walsh App. Vol. XII p. 75.
            • Roudebush had a duty to notify Walsh of any defects or variances in its
              own work or the work of any other entity on the Project surrounding,
              adjacent to, or underlying to its own work.13




       13
         As noted above, there is an issue of material fact as to whether Lochmueller’s erosion control measures
       were defective.

       Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018                    Page 29 of 36
     • Roudebush had a duty to keep its worksite and any “public streets
       adjacent to the jobsite” clean. Id. at 92, 94-95. It was also required to
       immediately remove dirt from public roadways.14
     • Roudebush was responsible for notifying Walsh of any unsafe site
       conditions if Roudebush did not have the resources or was not
       responsible for implementation of corrective action.

It is undisputed that Walsh selected the locations of and designed all haul roads

and construction access roads after Lochmueller’s plans and drawings had

already been prepared and approved. Consequently, the Project’s Special

Provisions required a supplemental or amended erosion control plan to be

prepared for “areas not included in the [INDOT] submittal as necessary for

changes initiated by [Walsh].” Estate Appellant’s App. Vol. IV p. 155. In other

words, Roudebush was required to consider whether additional erosion control

measures might be necessary because of the placement of construction

entrances and roads where vehicles would enter or leave public roads:


         The installation of temporary erosion and sediment control
         measures shall include those necessary . . . [at] locations where
         Contractor’s vehicles enter and leave public roads, and other
         locations where erosion or sediment control becomes an issue
         during the contract. . . .


         Adjustments of the erosion and sediment control measures shall
         be made where appropriate to meet field conditions. These




14
  It is essentially undisputed that on the days Roudebush employees were on-site, they did remove any mud,
soil, and/or debris from the roadway with tractors with front end buckets, shovels, and brooms. It is likewise
undisputed that Roudebush had not been on-site for over two weeks at the time of the accident.

Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018                     Page 30 of 36
               measures shall be constructed as soon as practical and shall be
               maintained in accordance with [other contractual provisions].


       Id. This provision is contained in the general INDOT contract, which was

       incorporated by reference into the Roudebush/Walsh subcontract.


[48]   In light of these contractual provisions as a whole, it is apparent that

       Roudebush had a contractual duty to consider whether additional erosion

       control measures (in addition to those specified in Lochmueller’s plans) were

       required by the placement of the construction entrance and haul road at the

       bridge construction site.15 Roudebush appears to concede that it did not

       consider taking such action, as it insists that it was only required to install the

       erosion control measures specified in Lochmueller’s original plans. What must

       be determined, therefore, is whether there is an issue of material fact as to

       whether additional erosion control measures should have been installed at or

       near the location of the accident.


[49]   As noted above, the Estate’s engineering expert, Cox, concluded that erosion

       control measures near the construction entrance were insufficient and defective

       and that additional measures, including silt fencing, should have been in place.

       Id. at 167, 181-219. The Estate also designated the testimony of several

       witnesses, who attested that washouts from the construction entrance and




       15
         Roudebush spends a considerable amount of time in its brief arguing that it did not owe Smith a common
       law duty of care. But that is not the issue before us; instead, we are considering whether Roudebush owed a
       contractual duty that it may have breached.

       Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018                    Page 31 of 36
       nearby areas of the worksite were a significant source of mud observed on the

       roadway in the weeks leading up to the accident and on the night of the

       accident itself. Furthermore, an IDEM report from one week after the accident

       found the erosion control measures present in the vicinity of the bridge

       construction entrance to be unsatisfactory.16 This evidence suffices to create an

       issue of material fact as to whether Roudebush’s failure to consider additional

       erosion control measures was a breach of its contractual duties.


[50]   The trial court also found causation lacking as a matter of law. But the Estate

       designated evidence that construction washout contributed to the hazardous

       road conditions on the night in question.17 When combined with the above

       evidence that there were unsatisfactory erosion control measures in that

       vicinity, it is reasonable to infer that the failure to consider additional erosion

       control measures contributed to the mud and sediment that may have been on

       the roadway at the time of the accident. The Estate’s causation expert testified

       that the wet mud on the surface of the roadway caused or contributed to cause

       Smith to lose control of his vehicle just before the collision. This evidence




       16
          The trial court found as a matter of law that the ditch on the northern, super-elevated side of SR-25
       obviated the need for any additional erosion control measures at that location. Cox, however, quite clearly
       testified that “ditches are not designed to act as erosion control” because they are merely meant to convey
       water, not divert mud and sediment. Estate Appellant’s App. Vol. IV p. 159, 166-67. She also testified that
       this specific ditch, which was quite shallow, was insufficient to prevent mud or silt from overflowing onto the
       roadway, and there was evidence that it had, in fact, overflowed at some point in time before the accident.
       Given this evidence, it was erroneous to conclude as a matter of law that the presence of the ditch rendered
       other erosion control measures unnecessary.
       17
         Roudebush claims that the evidence is undisputed that there was insufficient rainfall on the date of the
       accident to cause washout. But the Estate did, in fact, designate evidence to the contrary, tending to establish
       that there was mud on the roadway that stemmed partially from washout.

       Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018                       Page 32 of 36
       suffices to create an issue of material fact regarding whether Roudebush’s

       breach (if any) was a proximate cause of the accident. Therefore, the trial court

       erred by granting summary judgment in favor of Roudebush, and we reverse

       and remand for further proceedings.


                                                E. RoadSafe
[51]   Finally, the Estate and Walsh both argue that summary judgment should not

       have been granted in favor of RoadSafe, the entity primarily responsible for

       signage throughout the Project. The Estate alleged that RoadSafe was negligent

       for failing to provide warning signs regarding the mud on the roadway, failing

       to provide signage reducing the speed limit in advance of the construction zone,

       and failing to clean up the project site and roadway.


[52]   It is undisputed that the design plans for the Project did not call for signage

       warning of mud or construction entrances to be installed, nor was RoadSafe

       ever directed to install such signage. As there were no requirements that it do

       so, we find as a matter of law that RoadSafe had no duty to install signage

       warning of mud or construction entrances.


[53]   Signage regarding a reduced speed limit, however, is a closer question. It is

       undisputed that the Project’s plans called for the installation of signage reducing

       the speed limit in the vicinity of the accident from fifty-five miles per hour to

       forty-five miles per hour during Phase I of construction, which was ongoing as

       of the date of the accident. Estate Appellant’s App. Vol. III p. 175-79, 192-97.

       It is likewise undisputed that this signage was not installed as of that date. The

       Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018   Page 33 of 36
       plans, however, did not specify when, during Phase I, the signage was required

       to be installed. RoadSafe was required to perform its work in “strict

       compliance” with the plans, id. at 215, 218, 220, and any deviation from the

       plans required two precedential conditions: (1) a specific determination by an

       INDOT engineer that deviation was warranted; and (2) a written authorization

       to deviate from the plans based on that determination. Id. at Vol. IV p. 153.


[54]   It is also true, however, that RoadSafe was not permitted to place any signage

       until directed to do so by the engineer, Mike Stair of Parsons Brinckerhoff. 18

       Stair attested that RoadSafe was not directed to install reduced speed signage at

       the outset of Phase I of construction. He explained that the reason this

       deviation occurred was because between March 2012 and July 2013 (the

       accident occurred in February 2013), the construction did not impact the

       roadway itself. Instead, the construction was off the roadway, at the site of the

       bridge work. Consequently, Stair and INDOT determined that no reduction in

       speed limit was needed until the construction actually began to impact the

       roadway itself.


[55]   While the plans called for reduced speed limit signage to be installed during

       Phase I, they did not specify when the installation would take place. Joint

       Appellees’ Br. Vol. V p. 228, 232. Phase I occurred over many months. It was

       left to Stair and INDOT to decide when installation was appropriate; RoadSafe



       18
         The Estate argues that Stair’s affidavit should have been struck by the trial court, but we disagree. It is
       based on his personal knowledge and otherwise satisfies Indiana Trial Rule 56(E).

       Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018                         Page 34 of 36
       waited for instructions before installing any signage. The fact that they

       determined that installation was not appropriate until later in Phase I is not a

       deviation from the plans, as the plans do not explicitly state that the signage

       was to be installed at the beginning of Phase I. Under these circumstances, we

       find as a matter of law that RoadSafe had no contractual duty to install reduced

       speed limit signage before directed to do so by Stair and/or INDOT.


[56]   As for whether RoadSafe failed to clean up any mud its employees left in the

       roadway, there is no evidence in the record that at any occasion it failed to do

       so, nor did RoadSafe have any contractual obligations to clean up after other

       subcontractors at the worksite. RoadSafe employees had not been on-site for

       nine days before the accident, and when they were on-site, they did not go off-

       road. Given this record, we are comfortable saying as a matter of law that

       RoadSafe did not breach this duty. Therefore, the trial court properly granted

       summary judgment in favor of RoadSafe.


                                                  Conclusion
[57]   In sum, we affirm the denial of Walsh’s summary judgment motion and the

       grant of RoadSafe’s summary judgment motion. We reverse the grant of

       summary judgment in favor of Lochmueller, IMI, Case, and Roudebush. We

       also remand for further proceedings.




       Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018   Page 35 of 36
[58]   The judgment of the trial court is affirmed in part, reversed in part, and

       remanded for further proceedings.


       Riley, J., and Brown, J., concur.




       Court of Appeals of Indiana | Opinion 08A02-1706-CT-1493 | February 9, 2018   Page 36 of 36